DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Applicant filed the instant application on 02/26/2021. Claims 1-20 are presented for examination. Examiner has established § 112(b), § 101, and § 103 rejections for claims 1-20 in the instant Office action.

Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Independent claims 1, 8, and 15, recite a limitation “the dimension” in “identifying, by the one or more computing devices, the set of data structure objects from the plurality of data structure objects, wherein each data structure object of the set is within a threshold distance to a value of at least one of the dimension of the set of dimensions of the model.” There is an insufficient antecedent basis for this limitation in the claims 1, 8, and 15. Dependent claims 2-7, 9-14, and 16-20, are rejected based on the dependency.
   
Claim Rejections - 35 USC § 101





35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  







The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-7 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 8-14 is a system, which is also one of the statutory categories of invention. Still further, the claimed invention of claims 15-20 is a non-transitory computer-readable medium, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-20 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-20, however, recite an abstract idea of generating optimized data structure objects. The creation of generating optimized data structure objects, as recited in the independent claims 1, 8, and 15, belongs to certain methods of organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 8, and 15, which set forth or describe the recited abstract idea, are the following steps: “generating  a plurality of data structure objects for the specified vehicle and the specified user by adjusting a value for a parameter corresponding to the attribute by an incremental amount within a threshold, while maintaining each data structure object of the plurality of data structure objects within constraints of the user objective data, policy data, and the attribute” (claims 1, 8, and 15), “generating a model using the plurality of data structure objects, wherein the model includes a set of dimensions and the plurality of data structure objects are plotted on the model with respects to the set of dimensions” (claims 1, 8, and 15), and “identifying the set of data structure objects from the plurality of data structure objects, wherein each data structure object of the set is within a threshold distance to a value of at least one of the dimension of the set of dimensions of the model” (claims 1, 8, and 15). 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 8, and 15, recite additional limitations: “one or more computing devices” (claim 1), “a user interface (UI)” (claims 1, 8, and 15), “a memory” (claim 8), “a processor coupled to the memory” (claim 8), and “a non-transitory computer-readable medium having instructions stored thereon, execution of which, by one or more processors of a device, cause the one or more processors to perform operations” (claim 15). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that they amount no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the following limitation recites insignificant extra solution activity (for example, data gathering): “receiving a request to identify a set data structure objects from a plurality of data structure objects for a specified vehicle and a specified user and based on user objective data and an attribute” (claims 1, 8, and 15). Further, “causing display of the set of data structure objects” (claims 1, 8, and 15) limitation recites insignificant post solution activity. These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1, 8, and 15, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 8, and 15, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	










Step 2B of the Test: The additional elements of independent claims 1, 8, and 15, (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[00113] Various embodiments can be implemented, for example, using one or more computer systems, such as computer system 600 shown in FIG. 6. Computer system 600 can be used, for example, to implement method 500 of FIG. 5. Furthermore, computer system 600 can be at least part of server 100, client device 110, and database 140, as shown in FIG. 1. For example, computer system 600 route communication to various applications. Computer system 600 can be any computer capable of performing the functions described herein. 

[00114] Computer system 600 can be any well-known computer capable of performing the functions described herein. 

[00115] Computer system 600 includes one or more processors (also called central processing units, or CPUs), such as a processor 604. Processor 604 is connected to a communication infrastructure or bus 606.
 
[001161 One or more processors 604 can each be a graphics processing unit (GPU). In an embodiment, a GPU is a processor that is a specialized electronic circuit designed to process mathematically intensive applications. The GPU can have a parallel structure that is efficient for parallel processing of large blocks of data, such as mathematically intensive data common to computer graphics applications, images, videos, etc. [00117] Computer system 600 also includes user input/output device(s) 603, such as monitors, keyboards, pointing devices, etc., that communicate with communication infrastructure 606 through user input/output interface(s) 602. 
Atty. Dkt. No. 4375.1950000 
This is a description of general-purpose computer. Further, the elements of [transmitting, receiving and displaying information amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of receiving and displaying information were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1, 8, and 15, receive or transmit data over a network in a merely generic manner. The courts have recognized receiving and displaying information functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 1, 8, and 15, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 8, and 15, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-7 depend on independent claim 1; dependent claims 9-14 depend on independent claim 8; and dependent claims 16-20 depend on independent claim 15. The elements in dependent claims 2-7, 9-14, and 16-20, which set forth or describe the abstract idea, are: “the at least one dimension of the set of dimensions corresponds with the user objective data or the attribute” (claims 2, 9, and 16 – further narrowing the abstract idea), “receiving, by the one or more computing devices, the user objective data via an input received by the UI” (claims 3 and 10 – insignificant extra solution activity), “the threshold for the parameter is determined based on historical data associated with the parameter and a predetermined limit associated with the parameter” (claims 4, 11, and 17 – further narrowing the abstract idea), “transforming, by the one or more computing devices, a data structure object from the set of data structure objects into a final data structure object, in response to a selection of the data structure object and independent of further input associated with the specified user” (claims 5, 12, and 18 – further narrowing the abstract idea), “each data structure object is generated using a set of parameters including the parameter corresponding to the attribute” (claims 6, 13, and 19 – further narrowing the abstract idea), and “one or more of the set of parameters other than the parameter corresponding to the attribute corresponds to a non-adjustable predetermined value” (claims 7, 14, and 20 – further narrowing the abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-7, 9-14, and 16-20, do not correct the deficiencies of independent claims 1, 8, and 15, and are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims *** are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 103














The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Baghestani (2022/0164814 A1) in view of Minami (2003/0210241 A1).


As to claims 1, 8, and 15, Baghestani shows a memory (Baghestani: page 8, ¶ 102); a processor coupled to the memory (Baghestani: page 8, ¶ 99); and a non-transitory computer-readable medium having instructions stored thereon, execution of which, by one or more processors of a device, cause the one or more processors to perform operations (Baghestani: page 9, ¶ 110) comprising: receiving, by one or more computing devices, a request to identify a set data structure objects from a plurality of data structure objects for a specified vehicle and a specified user and based on user objective data and an attribute (Baghestani: page 5, ¶ 60; and page 6, ¶ 61); generating, by the one or more computing devices, a plurality of data structure objects for the specified vehicle and the specified user by adjusting a value for a parameter corresponding to the attribute by an incremental amount within a threshold, while maintaining each data structure object of the plurality of data structure objects within constraints of the user objective data, policy data, and the attribute (Baghestani: page 5, ¶ 60; page 6, ¶ 61; and page 8, ¶ 91); identifying, by the one or more computing devices, the set of data structure objects from the plurality of data structure objects (Baghestani: page 8, ¶ 92); and causing, by the one or more computing devices, display of the set of data structure objects on a user interface (UI) (Baghestani: page 8, ¶ 98). 
	Baghestani does not show generating, by the one or more computing devices, a model using the plurality of data structure objects, wherein the model includes a set of dimensions and the plurality of data structure objects are plotted on the model with respects to the set of dimensions, wherein each data structure object of the set is within a threshold distance to a value of at least one of the dimension of the set of dimensions of the model. Minami shows generating, by the one or more computing devices, a model using the plurality of data structure objects, wherein the model includes a set of dimensions and the plurality of data structure objects are plotted on the model with respects to the set of dimensions, wherein each data structure object of the set is within a threshold distance to a value of at least one of the dimension of the set of dimensions of the model (Minami: page 4, ¶ 51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Baghestani by generating, by the one or more computing devices, a model using the plurality of data structure objects, wherein the model includes a set of dimensions and the plurality of data structure objects are plotted on the model with respects to the set of dimensions, wherein each data structure object of the set is within a threshold distance to a value of at least one of the dimension of the set of dimensions of the model of Minami in order to provide a method for evaluating modeling  (Minami: page 4, ¶ 51).

As to claims 2, 9, and 16, Baghestani in view of Minami shows all the elements of claims 1, 8, and 15. Baghestani also shows that the at least one dimension of the set of dimensions corresponds with the user objective data or the attribute (Baghestani: page 6, ¶ 69). 
 
As to claims 3 and 10, Baghestani in view of Minami shows all the elements of claims 1 and 8. Baghestani also shows receiving, by the one or more computing devices, the user objective data via an input received by the UI (Baghestani: page 8, ¶ 98). 
 

As to claims 4, 11, and 17, Baghestani in view of Minami shows all the elements of claims 1, 8, and 15. Baghestani also shows that the threshold for the parameter is determined based on historical data associated with the parameter and a predetermined limit associated with the parameter (Baghestani: page 6, ¶ 61).
  
As to claims 5, 12, and 18, Baghestani in view of Minami shows all the elements of claims 1, 8, and 15. Baghestani also shows transforming, by the one or more computing devices, a data structure object from the set of data structure objects into a final data structure object, in response to a selection of the data structure object and independent of further input associated with the specified user (Baghestani: page 6, ¶ 63). 
 
As to claims 6, 13, and 19, Baghestani in view of Minami shows all the elements of claims 1, 8, and 15. Baghestani also shows that each data structure object is generated using a set of parameters including the parameter corresponding to the attribute (Baghestani: page 6, ¶ 61).
  
As to claims 7, 14, and 20, Baghestani in view of Minami shows all the elements of claims 6, 13, and 19. Baghestani also shows that one or more of the set of parameters other than the parameter corresponding to the attribute corresponds to a non-adjustable predetermined value (Baghestani: page 6, ¶ 61).  



Conclusion















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

A. H. Chillón, D. S. Ruiz, J. G. Molina and S. F. Morales, "A Model-Driven Approach to Generate Schemas for Object-Document Mappers," in IEEE Access, vol. 7, pp. 59126-59142, 2019.
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691